Citation Nr: 0106948	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran has active service from September 1944 to 
November 1947.


FINDINGS OF FACT

The evidence submitted in support of the claim for service 
connection for bilateral hearing loss establishes a nexus 
between current bilateral hearing loss and service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991, & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to make 
a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2000).

Service medical records reveal that the veteran's hearing was 
examined on three occasions:  (1) September 1944 when he 
entered active service (2) September 1947 when separation 
from service was anticipated, and (3) August 1951 for a 
recall examination.   In September 1944 the veteran's hearing 
was recorded at 15/15, normal for both ears.  In September 
1947, the veteran's hearing was recorded at 15/15 for both 
ears in both whispered voice and spoken voice.  In August 
1951, the veteran's hearing was reported to be 15/15 in 
whispered voice for both ears.  Auditory canals and the 
external ears had no significant abnormalities.  Eardrums had 
neither perforations nor significant abnormalities.  Service 
medical records reveal no history or complaint of hearing 
loss. 

Post-service medical records commence with an audiological 
examination performed by a private physician in November 
1992.  The medical history revealed bilateral tinnitus, 
difficulty understanding speech and noise exposure in the 
military.  Speech discrimination scores were recorded as 92 
percent for the right ear and 80 percent for the left ear.  
The pure tone threshold averages were 27 decibels (dB) for 
the right ear and 22 dB for the left.  The recorded diagnosis 
was normal low frequency hearing sensitivity, sloping to a 
mild-moderate high frequency sensorineural hearing loss 
bilaterally.  The report noted a 4000-Hertz (Hz) "notch" 
consistent with noise trauma or noise induced hearing loss.  

The veteran complained of hearing loss in December 1998 to 
another private physician.  The Department of Veterans 
Affairs (VA) conducted an audiological examination in January 
1999.  The recorded history revealed hearing loss during 
service that has gradually worsened with the most difficulty 
hearing in noise situations.  The history also revealed 
"rather extensive noise" exposure during service.  The pure 
tone thresholds were recorded as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
50
55
LEFT
15
20
60
50
55

Speech recognition results were 76 percent for the right ear 
and 68 percent for the left.  The diagnosis was as follows: 
bilateral upper mid and high frequency, sensorineural hearing 
loss, placed by pure tone threshold averages in moderate 
range bilaterally, hearing loss compatible with noise 
exposure.  The results of the VA examination satisfy the 
requirements of 38 C.F.R. § 3.385 (2000) for hearing loss 
disability. 

II.  Analysis

The criteria for disability due to impaired hearing may be 
met in either of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test are less than 94%.  
38 C.F.R. § 3.385.  The Board notes that the results of the 
January 1999 VA audiological examination met all criteria.   
Both in the November 1992 examination and the January 1999 
examination conducted by the VA, the examiners concluded that 
veteran's pattern of hearing loss was consistent or 
compatible with noise exposure or noise trauma.  Although the 
veteran made no complaints while in service and his hearing 
was determined to be "normal," the veteran has consistently 
provided a history of "rather extensive noise" exposure 
during his service in the military.  The Board notes the 
veteran's military occupational specialty, sonorman, is 
consistent with exposure to noise, while the veteran's 
civilian occupations which followed his service, accountant 
and underwriter, are not.  The regional office very aptly 
points out that the initial diagnosis of hearing loss came 41 
years post service.  However, in the Board's view, the 
veteran's claim to noise exposure as a sonorman and the 
absence of noise trauma post service, as well as the 
undisputed current existence of bilateral hearing loss which 
is compatible with noise exposure, is sufficient to at least 
place the positive and negative evidence in equipoise as to 
whether the veteran's noise exposure in service can be 
dissociated from the diagnosis of bilateral hearing loss post 
service.  In this circumstance the benefit of the doubt 
doctrine is for application.  38 U.S.C.A. § 5107.  
Accordingly, the Board finds that bilateral hearing loss was 
incurred in service and that it continued thereafter, that 
there is competent evidence that the veteran currently has 
this disability and that service connection for bilateral 
hearing loss is warranted.





ORDER

The claim for service connection for bilateral hearing loss 
is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

